Citation Nr: 1143624	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  The record reflects that the Veteran participated in combat during the Korean conflict.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 3, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Since the August 2011 hearing, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran has continuously suffered from glaucoma since service. 


CONCLUSION OF LAW

Service connection for glaucoma is warranted.  38 U.S.C.A. § 1110 West (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

In passing, the Board observes that the Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  Indeed, the RO made a Formal Finding of the unavailability of these records in February 2010.  However, since the Veteran's claim is being granted in full, the Veteran is not prejudiced by the Board's appellate proceedings.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Discussion

Initially, the Board observes that the Veteran has reported experiencing "optic atrophy" and "eye problems" prior to his service.  See a November 2009 VA treatment record and the August 2011 hearing transcript at page 21.  However, there are no contemporaneous treatment records regarding this pre-existing eye condition, and as previously noted, the Veteran's service treatment records, to include his entrance examination report, are unavailable for review.  See e.g., 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (holding that history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition).  Therefore, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

Concerning element (1), evidence of a current disability, it is uncontroverted that the Veteran has an extensive history of symptomatology and surgery relating to his eyes, and he has been diagnosed with "end-stage glaucoma" in both eyes.  See e.g., a April 1993 surgery report from R.T.G. M.D. and a December 2009 VA treatment record.  As such, element (1) has been demonstrated.  

Regarding element (2), evidence of the in-service incurrence of a disease or injury, as noted elsewhere in this decision, the Veteran's service treatment records are unavailable for review.  Under such circumstances, the United States Court of Appeals for Veterans Claims (the Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, while the Veteran has testified that he did not seek or receive treatment for his visual problems during service, he has consistently asserted that he experienced symptomatology relating to his eyes, to include decreased visual acuity and problems with glare, during his service.  See the Veteran's statement dated in November 2009 and a VA treatment record dated in November 2009 as well as the August 2011 hearing at pages 3 - 5.  The Veteran is certainly competent to assert matters which he has experienced first-hand.  See Layno, Rucker and Cartwright, all supra.  Moreover, since the Veteran participated in combat with the enemy, his credible and consistent reports of in-service symptomatology are accepted by the Board in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Indeed, the Board has no reason to disbelieve the Veteran.  In light of above, the Board concludes that element (2) has been demonstrated.  

In passing, the Board notes that the Veteran has asserted that he was first diagnosed with glaucoma within the initial post-service year.  See the August 2011 hearing transcript at pages 6,7, 13 and 17.  However, since glaucoma is not recognized by VA as a "chronic disease" as per 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the Veteran cannot be availed by the application of these provisions.  

Concerning element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the only nexus evidence of record emanates from the Veteran's own statements.  See the August 2011 hearing transcript at pages 12 and 13.  Concerning the Veteran's statements that his glaucoma is related to his service, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his glaucoma is related to his service.  Unlike the varicose veins in Barr or a dislocated shoulder in Jandreau, glaucoma is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the etiology of glaucoma is a matter of medical complexity.  

Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the cause of his current glaucoma do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his glaucoma in this case do not constitute competent medical evidence on which the Board can make a service connection determination.  

Also, the Veteran testified that a medical professional told him that a link between his current glaucoma and his service was a "possibility."  See the August 2011 hearing transcript at page 13.  The Board notes that there is no such opinion of record associated with the Veteran's VA claims file.  Moreover, even if such a record was existent and associated with the Veteran's VA claims file, the Court has firmly held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).  

However, the Board notes that lack of a medical nexus is not fatal to the Veteran's claim.  As noted above, service connection may be granted for a condition by showing continuity of symptomatology after service under the provisions of 3.303(b).  Indeed, the Veteran has asserted that he has continuously suffered from glaucoma since his service.  In particular, the Veteran has asserted that he was first diagnosed with glaucoma within his initial post-service year and has had multiple surgeries to correct his glaucoma since the late 1950's.  Moreover, after the Veteran's separation from service and initial diagnosis of glaucoma, he was denied admission to the West Point Academy, re-enlistment into the service and certain employment opportunities because of his vision problems.  See e.g. private treatment records dated in January 1992 and April 1993, VA treatment records dated in November 2009 and May 2011, the Veteran's statements dated in May 2010 and August 2010 and the Veteran's testimony at the August 2011 VA hearing at pages 4, 6 - 9, 13, 17 and 20.  

While the Board acknowledges that there is no evidence, medical or otherwise, concerning the Veteran's vision problems and resulting lost opportunities until January 1992 (almost 38 years after his separation from service), the Court has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Indeed, as discussed above, the Board finds the Veteran's assertions to be both competent and credible, and there is no evidence to the contrary.  See Layno, Rucker and Cartwright, all supra.  

In sum, the Board concludes that the evidence of record reflects that the Veteran has continuously suffered from glaucoma since his separation from service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for glaucoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  







ORDER

Entitlement to service connection for glaucoma is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


